Citation Nr: 0506649	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation greater than 20 percent for the 
residuals of prostate cancer.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and His Spouse


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO granted service connection for the 
residuals of prostate cancer associated with herbicide 
exposure and assigned a 20 percent disability rating.  The 
veteran perfected an appeal of the assigned disability rating 
for that disorder.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.  

2.  The veteran experiences stress incontinence requiring the 
use of absorbent pads, which must be changed two to three 
times a day.   


CONCLUSION OF LAW

The criteria for a disability evaluation of 40 percent, but 
no higher, for the veteran's residuals of prostate cancer are 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. 
§§ 4.115(a), 4.115(b), Diagnostic Code (DC) 7527 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

Here, although a pre-adjudication notice was not provided, 
the RO notified the veteran of the information and evidence 
needed to substantiate his claim for service connection in an 
April 2004 letter.  This letter also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
for the veteran to advise VA of or submit any additional 
relevant information or evidence.  The veteran responded to 
the August 2000 notice by submitting a statement in support 
of his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, and statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  In these documents 
the RO also informed them of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf, and the evidence identified by the veteran that the 
RO was unable to obtain.  The Board finds that all of these 
documents informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio v. Principi, 
16 Vet. App. at 187.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In general, the statute and regulation also provide that VA 
will also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

Here, the RO obtained the veteran's service medical records, 
private treatment records, and provided him with a VA 
examination in July 2002.  The veteran has not alluded to the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. §3.159(c) (2003).  

Factual Background

The veteran developed prostate cancer in 1998 and had a 
radical prostatectomy in May 1998.  The veteran filed a claim 
for service connection for the residuals of prostate cancer 
due to herbicide exposure in July 2000.  He was granted 
service connection and assigned a 20 percent disability 
rating under 38 C.F.R. §§ 4.115(a), 4.115(b), DC 7527.  

Associated with the veteran's claims file are his treatment 
records from April 1998 to May 2000.  During a May 1998, 
August 1998, November 1999, and January 2000 treatment the 
veteran reported having mild urinary incontinence.  
Specifically, during a May 2000 visit the veteran reported 
having problems with post prostatectomy incontinence.  He 
reported having collagen injections.  He started to have 
leaking from the bladder two to three weeks after the 
injections.  He reported using a light pad for the leaking.  

A VA medical examination was performed in July 2002.  The 
veteran reported having mild incontinence and erectile 
dysfunction as a result of surgery.  He indicated he tried 
collagen injections, biofeedback, and Kegel exercises to 
correct the incontinence.  He stated he had no problems 
starting urination and used one absorbent pad per day.  
Physical examination of the prostate revealed that the gland 
was not palpable because it had been removed.  His urinalysis 
was normal and his PSA was zero.  The examiner diagnosed the 
veteran's symptoms as carcinoma of the prostate, 
postoperative radical prostatectomy with resultant erectile 
dysfunction and slight urinary incontinence.  

During the veteran's January 2005 hearing he indicated that 
he encountered stress incontinence when he gets up from a 
chair, goes up and down the stairs, exercises, plays with his 
grandchildren, and plays golf.  He stated that he wears two 
absorbent pads at a time and changes them twice a day and at 
night.  He also indicated that he has an overactive bladder, 
which causes him to go to the bathroom three or four times at 
night.  He and his wife reported that he goes to the bathroom 
almost every half hour or forty-five minutes during the day.  

Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Pursuant to DC 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Under 38 C.F.R. § 4.115b, voiding dysfunction, 
including continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must be 
changed less than two times per day, is evaluated as 20 
percent disabling. Voiding dysfunction requiring the wearing 
of absorbent materials that must be changed two to four times 
per day is evaluated as 40 percent disabling. Lastly, voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than four 
times per day is evaluated as 60 percent disabling.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board finds that the veteran meets and nearly 
approximates the criteria for a rating of 40 percent for the 
residuals of his service connected prostate cancer.
During the veteran's hearing he testified that the residuals 
of his prostate cancer required that he wear two absorbent 
pads at one time and that he changed the pad two to three 
times a day.  He also testified that he experiences urinary 
incontinence when he goes up stairs, gets up from a chair, 
plays golf, and plays with his grandchildren.  Voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed two to four times per day is evaluated as 40 
percent disabling.  Because the veteran changes his absorbent 
pads two or three times a day, he meets the criteria under 
Diagnostic Code 7527 for a 40 percent rating. 

The Board finds that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 60 percent 
for the residuals of his service connected prostate cancer.  
In accordance with voiding dysfunction requiring the use of 
an appliance or the wearing of absorbent materials that must 
be changed more than four times per day is evaluated as 60 
percent disabling.  During the veteran's hearing he testified 
the he changed his absorbent materials two to three times a 
day; therefore, he does not meet the minimum criteria for a 
60 percent disability rating because he does not use an 
appliance or change absorbent materials more than four times 
a day.  At the hearing, the veteran conceded that he did not 
meet this criteria.

For the reasons stated above, the Board finds that the 
veteran does meet or nearly approximate the criteria for a 40 
percent rating for his the residuals of his service connected 
prostate cancer.  Thus, the appeal is granted. 


ORDER

Entitlement to an evaluation of 40 percent, but no greater, 
for the residuals of prostate cancer is granted, subject to 
the laws and regulations governing the disbursement of VA 
benefits.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


